DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11: 
Line 6 of claim 11 recites, “as well as metadata and user data stored in the at least one other memory system”. The limitations “metadata” and “user data” were already recited previously in claim 11. Since the second recitation of the limitations was not recited with proper antecedent basis, it is unclear if the second recitation was intended to define a second metadata and a second user data stored in the at least on other memory or if the second recitation was 
Line 7 of claim 11 recites “at least one host”. The limitation “at least one host” was already recited previously in claim 11. Since the second recitation of the limitation was not recited with proper antecedent basis, it is unclear if the second recitation was intended to define a second group of “at least one host” or if the second recitation was intended to recite the same at least one host. For this reason the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 12: 
Claim 12 recites, “the mapping information”. There is insufficient antecedent basis for this limitation in the claim. For this reason the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 13: 
Claim 13 recites, “wherein the metadata comprises second mapping information”. However, claim 11 recites “metadata” stored in a memory device and “metadata” stored in at least one other memory system. It is therefore unclear which metadata claim 13 is referring to. It could be interpreted as referring to only the metadata stored in the memory device, only the metadata stored in the at least one other memory system, or as both the metadata stored in the memory device and the metadata stored in the at least one other memory system. Since the 
Regarding claims 12-14: 
Claims 12-14 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 16: 
Lines 5-6 of claim 16 recite, “the logical identifier assigned to the plurality of memory systems”. There is insufficient antecedent basis for this limitation in the claim. “Logical identifiers” were previously recited in claim 15 as corresponding to “each of other memory systems among the plurality of memory systems”, but were not defined in such a way that one logical identifier corresponded to the plurality of memory systems as recited in claim 16. In fact, the first memory system with the first priority is not positively recited by the claims as having a corresponding logical identifier indicating the first priority and therefore the plurality of memory systems do not each have a corresponding logical identifier recited in the claims. For this reason the scope of the claim cannot be determined and the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Pub. No. US 2010/0100660 A1, hereinafter, “Tamagawa”.
Regarding claim 1:
Tamagawa discloses, a data processing system, comprising: a host configured to handle data in response to an input received by the host; and 5a plurality of memory systems engaged with the host and configured to store or output the data in response to a request generated by the host (by disclosing that the host [Fig. 13] is configured to receive an address map (3211) (i.e. handle data in response to an input received by the host) stored in a magnetic disk (321) of a first disk array device (31) (i.e. first memory system) as well as confirmation of the address map location from the management master (3011) in the controller (301) of the disk array device (31) [0082-0085] [Fig. 13]. The interaction between the host and management master for using the address map is seen in [Fig. 4] [0042-0051]. The host accesses the disk array devices (31-3n) to send/receive data stored therein [0002] [0010] [0042-0050] [0081-0082]) wherein a first memory system among the plurality of memory systems performs generation, erasure, or updating of metadata [[for]] which is associated with 10the plurality of memory systems and stores the metadata in the first memory system (by disclosing that the management master (3011) of the disk array device (31) sends (S22) the mapping information (3211) (i.e. metadata (i.e. stores metadata in the first memory system) to the host (i.e. generation of metadata for the plurality of memory systems) [0080-0084] [0042-0051] [Fig. 4] [Fig. 13]. The mapping information (3211) is used by the host 
Regarding claim 2:
The data processing system according to claim 1 is anticipated by Tamagawa. 
Tamagawa further discloses, wherein a highest priority among priorities assigned to the plurality of memory systems is assigned to the first memory system, and 15wherein the first memory system assigns a logical identifier to each other memory system of the plurality of memory systems (by disclosing that the management master (3011) is allocated (i.e. the highest priority is assigned) to the controller (301) in the first disk array device (31) (i.e. first memory system). Furthermore, the management master manages the memory map, which assigns logical addresses to the other devices for all the disks in both disk array device (31) and disk array device (32) (i.e. assigns a logical identifier to each other memory system of the plurality of memory systems) [Fig. 5] [Fig. 4] [Fig. 13] [0082-0085]). 
Regarding claim 3: 
The data processing system according to claim 1 is anticipated by Tamagawa. 
Tamagawa further discloses, wherein at least some of the metadata stored in the first memory system is delivered 20into a memory of the host when power is supplied to the host and the plurality of memory systems and the host is engaged with the plurality of memory systems (by teaching that the map is sent to the host (11) from the disk array device (31), which is connected to the storage network that links all the disk array devices and hosts together [Fig. 13]. It is understood that this occurs when power is supplied to the host and the plurality of memory systems because they are electrical devices and could not perform the mentioned sending and receiving of data without a supply of electrical power [Abstract]. 
Regarding claim 6: 
The data processing system according to claim 3 is anticipated by Tamagawa. 
Tamagawa further discloses, wherein the host translates a logical address into a physical address based on the metadata transmitted to a memory of the host, and wherein the host transmits a read command with the physical address to at least one of the plurality of memory systems which is determined by the physical address (by disclosing the process of the host accessing (i.e. reading) a disk in the storage array in [Fig. 4], where the host translates a logical address to a physical address using the map information retrieved from the map stored in the map storing location, and accesses the target disk array device based on the address using the physical address [Fig. 4] [0042-0047]). 
Regarding claim 7: 
The data processing system according to claim 3 is anticipated by Tamagawa. 
Tamagawa further discloses, wherein the metadata comprises first mapping information used for translating a logical address into a physical address (through the analysis performed for claim 3). 
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. US 2015/0312337 A1, hereinafter, “Keremane”.
Regarding claim 11: 
Keremane discloses, a memory system (data storage system (102) [0026] [Fig. 1]), comprising: a memory device (write cache (408) [0051]) comprising a first region storing metadata (i.e. NV Log in the write cache stores data (A-D....) (i.e. the data is stored in a region) tracked and organized by a NVlog [0044] [0046] [Fig. 4] [Fig. 5]) and a second region storing user data (metadata (A-D...) (i.e. the metadata is stored in a region) tracked and organized by a NVlog [0044] [0046] [Fig. 4] [Fig. 5]); and a controller (primary storage controller (116) (406) [0044] [0046] [0051] [Fig. 1] [Fig. 4]) engaged with at least one host (hosts (108) (110) [Fig. 1] [Fig. 4]) and at least one97PA3820-o other memory system ((104) [Fig. 1]) and configured to store or delete the metadata and the user data in the memory device (write cache (108) (408) by teaching that the primary storage controller maintains a primary write cache using an NVlog (426), which stores the data and metadata (i.e. stores user data and metadata in the write cache (108) [0044] [0051]) as well as metadata and user data stored in the at least one other memory system, according to a request input from at least one host (the primary storage controller may divide the data and metadata into different streams and send the data and metadata (i.e. stores) from the primary storage controller through a first or second interconnect path (422, 424) to the secondary storage controller for use in a failover (i.e. store the metadata and user data in the at least one other memory system) [0043-0046] [0055] [Figs. 3-9]. The primary storage controller sends the data and metadata to the secondary storage controller in response to receiving a data access command (a request input) to write data from a host (108, 110, 205, 402) to the data storage system (102) [Fig. 1] [Figs. 3-9] [0016] [0026] [0033] [0044-0045] [0051]). 
Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Pub. No. US 2018/0081569 A1, hereinafter, “Kan”.
Regarding claim 11: 
Kan discloses, a memory system, comprising (400): a memory device (420) comprising a first region storing metadata (425) and a second region storing user data (435); and a controller (440) engaged with at least one host (controller works with information handling system host [0035] [Fig. 4]) and at least one 97PA3820-oother memory system (406) and configured to store or delete the metadata and the user data in the memory device ((420) controller is configured to use DRAM to store portions of the FTL (metadata) and to store user data as a cache, and dynamically provision it (430) for the two uses [0039] [Fig. 4]), as well as metadata and user data stored in the at least one other memory system, according to a request input from at least one host (the SSD Controller (440) stores user data in the NAND flash (406) on behalf of requests of the users (i.e. stores user data in the at least one other memory system) [0015] [0035] [0040-0043] [Fig. 4] as well as storing the remainder or updated versions of the FTL table when the controller switches between full and partial FTL table caching, switches which sections of the FTL table are cached, or changes the threshold level of space used for the FTL table vs a DRAM cache or prefetching space when it swaps the FTL pages in and out of NAND (i.e. stores the metadata in the at least one other memory system) [0040-43] [0047] [0064]. As seen in [Fig. 6], all of these changes to the caching policy of the FTL table are triggered by an incoming I/O request (i.e. according to a request input from at least one host (610)) [Fig. 6] [0017] [0021] [0036] [0040] [0060]).
Regarding claim 12:
The memory system according to claim 11 is anticipated by Kan
Kan further discloses, wherein the mapping information comprises first mapping information used for translating a logical address into a physical address (by disclosing that the FTL table is used for translating a logical address into a physical address [0034] [Fig. 3]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0004440 A1, hereinafter, “Byun” in view of US Patent Application Pub. No. US 2006/0053252 A1, hereinafter, “Ghezzi”.
Regarding claim 1: 
Byun discloses, a data processing system, comprising: a host configured to handle data in response to an input received by the host (by disclosing that the host (102) is able to receive and store (i.e. handle) data that is sent from the controller (130). The data is stored in the host in a main memory in a unified memory region (512) [0087] [Fig. 5]); and a first memory system engaged with the host and configured to store or output the data in response to a request generated by the host (by disclosing that the host (6510) may be connected to an embedded (6540) and removable UFS memory card (6550) as part of a UFS system (i.e. memory system) (6500) that may be implemented in the disclosed system [0142-0143] [Fig. 11]. The controller (130) of the memory system (110) may receive and write data from and to UM of the host [0100] as well as respond to read and write requests on behalf of the host [0054] [0087]) wherein a first memory system among the plurality of memory systems performs generation, erasure, or updating of metadata and stores the metadata in the first memory system (by disclosing that the controller (130) generates and updates metadata in the second buffer (530) included in the memory of the controller (130) (i.e. stores the metadata in the first memory system) and in the UM (512) of the host [0106-0107] for respective read and write operations of the host [0054] [0086-0087] [0103]).
Byun does not explicitly disclose, but Ghezzi teaches that the controller may provide the data management for a plurality of memory systems engaged with the host and configured to store or output the data in response to a request generated by the host, and that the metadata is therefore [[for]] associated with the plurality of memory systems (by teaching that a plurality of additional storage devices (60) (i.e. memory systems) may be connected to the embedded storage device (23) and removable storage device (24) (i.e. first memory systems) to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UFS storage system disclosed by Byun to include the ability to handle additional storage devices (60) (i.e. plurality of memory systems) without their own integrated data-management functions (i.e. mapping metadata) as taught by Ghezzi to provide expandable storage density of the removable or embedded portions of memory by providing the data-management functions for them in a master device (i.e. mapping metadata for the UFS memory system) as taught by Ghezzi. 
One of ordinary skill in the art would have been motivated to make this modification because it causes the overall system to be extremely modular so that any number of desired additional storage devices may be added to expand the corresponding storage capacity, as taught by Ghezzi in [0046]. 
Regarding claim 2:
The data processing system of claim 1 is made obvious by Byun in view of Ghezzi. Byun does not explicitly disclose, but Ghezzi teaches, wherein a highest priority among priorities assigned to the plurality of memory systems is assigned to the first memory system, and 15wherein the first memory system assigns a logical identifier to each other memory system of the plurality of memory systems (by teaching that the embedded storage 
Regarding claim 3:
The data processing system of claim 1 is made obvious by Byun in view of Ghezzi.
Byun further discloses, wherein at least some of the metadata stored in the first memory system is delivered 20into a memory of the host when power is supplied to the host and the plurality of memory systems and the host is engaged with the plurality of memory systems (by disclosing that the meta segments (i.e. mapping metadata) is updated in the host main memory (510) by data that is sent (i.e. delivered into a memory of the host) from the controller (130) of the memory device (150) [0087]. It is understood that this is performed ‘when power is supplied to the host and the plurality of memory systems’ because they are electrical systems and would not be able to perform the acts of receiving or writing data without supplied power. Furthermore, the host (102) is electrically coupled (i.e. engaged) with the memory system (150) [0048] [0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UFS storage system disclosed by Byun to include the ability to handle additional storage devices (60) (i.e. plurality of memory systems) without their own integrated data-management functions (i.e. mapping metadata) as taught by Ghezzi to provide expandable storage density of the removable or embedded portions of memory by providing the data-management functions for them in a master device (i.e. mapping metadata for the UFS memory system) as taught by Ghezzi. 
One of ordinary skill in the art would have been motivated to make this modification because it causes the overall system to be extremely modular so that any number of desired Ghezzi in [0046]. 
Regarding claim 4:
The data processing system of claim 3 is made obvious by Byun in view of Ghezzi.
Byun further discloses, 95PA3820-0wherein, when data is newly stored in at least one memory system of the plurality of memory systems or a physical location of data stored in the plurality of memory systems is changed, the first memory system updates the metadata (by disclosing that the controller (130) (i.e. part of the first memory system) generates and updates metadata corresponding to storing data (i.e. newly stored) in memory blocks [0094-0095]). 
Regarding claim 5:
The data processing system of claim 4 is made obvious by Byun in view of Ghezzi.
Byun further discloses, wherein the first memory system requests that the at least some of the metadata stored in the memory of the host is updated, after updating the metadata stored in the first memory system, and 10wherein the host updates the metadata in a memory of the host based on update information transmitted from the first memory system (by disclosing that after meta segments stored in the second buffer (530) (i.e. first memory system) are written (i.e. after updating the metadata stored in the first memory system), the host updates the metadata in the main memory (510) of the host when a double flush is performed by the controller (130) (i.e. the first memory system requests update information is transmitted from the first memory system) [0094-0095]).  
Regarding claim 7:
The data processing system of claim 3 is made obvious by Byun in view of Ghezzi.
Byun further discloses, wherein the metadata comprises first mapping information used for translating a logical address into a physical address (by disclosing that the meta nd buffer of the memory controller and sent to the host include logical to physical mapping information [0082]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Byun in view of Ghezzi in further view of US Patent Application Pub. No. US 2014/0215129 A1, hereinafter, “Kuzmin”.
Regarding claim 6:
The data processing system of claim 3 is made obvious by Byun in view of Ghezzi.
Byun does not explicitly disclose, but Kuzmin teaches, wherein the host translates a logical address into a physical address based on the metadata transmitted to a memory of the host, and wherein the host transmits a read command with the physical address to at least one of the plurality of memory systems which is determined by the physical address (by disclosing that the host may issue commands to access memory using the physical address translated from the logical to physical address translation table stored by the host. In this way, the controller does not need to perform local address translation that might add latency, even though the controller may still store mapping information for each of the subdivisions of memory [0035-0036] [0039] [0040-0052] [0054] [0055] [0068] [0096]. It is understood that the physical address of the memory would necessarily specify one specific memory location, and therefore one of the plurality of memory systems [0060]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the host disclosed by Byun to include accessing (reading) the storage device using the physical addresses stored in the L2P table of the host as taught by Kuzmin.
One of ordinary skill in the art would have been motivated to make this modification because accessing memory using the physical addresses stored in the host minimizes latency and allows the system to have predictable latencies, as taught by Kuzmin in [0153-0154].  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Byun in view of Ghezzi in further view of US Patent No. US 8,621,137 B2, hereinafter, “Olbrich”.
Regarding claim 8:
The data processing system of claim 1 is made obvious by Byun in view of Ghezzi.
Byun does not explicitly disclose, but Olbrich teaches, wherein each of the plurality of memory systems comprise second mapping information used for translating a physical address into a logical address (by teaching that it is possible to recover a forward and reverse (i.e. L2P and P2L) mapping table after an unexpected power down by scanning through the pages of open super blocks (i.e. blocks that have been opened for writing, but not completely written) through the use of flags and super-block metadata. These pages may have metadata saved in them that records an index, where the index may be used as the LBA (i.e. mapping information) (5828) in the map recovery process [Fig. 58] [Col 88: lines 1-5] [Col 90: lines 15-67].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of data in the memory device with additional memory devices disclosed by Byun in view of Ghezzi to include the storage of data in superblocks with all the metadata necessary for recovery (i.e. the LBA of each physical page stored within the page itself (i.e. mapping information used for translating a physical address into a logical address)) in an unexpected power off situation as taught by Olbrich. 
One of ordinary skill in the art would have been motivated to make this modification because using the superblock design with index information stored in the pages of each block allows for improved parallelism and increased performance, as taught by Olbrich in [Col 2: lines 59-57] and allows the system to recover from an unexpected power loss as taught by Olbrich in [Col 17: line 53 – Col 18: line 21]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Byun in view of Ghezzi in further view of US Patent Application Pub. No. US 2017/0060448 A1, hereinafter, “Schnarch”.
Regarding claim 9:
The data processing system of claim 1 is made obvious by Byun in view of Ghezzi. Byun does not explicitly disclose, but Schnarch teaches, wherein each of the plurality of memory systems performs garbage collection according to an autonomous decision, and wherein the first memory system performs garbage collection against the metadata when the host performs re-configuration on the metadata (by teaching that an internal memory controller mechanism may cause a notification to be sent to the host (210) regarding the availability of a block for garbage collection (i.e. each block and therefore memory system may perform garbage collection according to an autonomous decision (i.e. without the host’s involvement)). The host (210) can then act on this notification by reading the next target block (250) and processing it according to the host-assisted garbage collection operation [0032]. The host assisted garbage collection mechanism involves removing potentially invalid data from a page that is of a subpage granularity, such that compaction (i.e. de-fragmenting) and garbage collection may be performed together [0010] [0025]. The host may then write the data back to the flash storage using a new structure and LBA list for the pages (i.e. re-configuration of the metadata) [0028-0031] (i.e. the first memory system performs garbage collection when the host performs re-configuration on the metadata). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage controller disclosed by Byun to include the decision to perform garbage collection on a block and notifying the host of available blocks for garbage collection such that the controller and host may perform host-assisted garbage collection as taught by Schnarch. Since the mapping metadata is stored in the non-volatile memory after it is flushed from the second buffer in the memory system disclosed by Byun. It is understood that garbage collection of the memory system disclosed by Byun performing host-assisted garbage collection would be performed on the metadata of Byun as taught by Schnarch. 
One of ordinary skill in the art would have been motivated to make this modification because it would promote efficient data storage on a solid-state memory component, as taught by Schnarch in [0014]. Additionally, it would reduce write amplification, increase performance, and improve endurance as taught by Schnarch in [0018]
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0081569 A1, hereinafter, “Kan”, in view of US Patent Application Pub. No. US 2015/0193339 A1, hereinafter, “Kim”.
Regarding claim 13: 
The memory system according to claim 11 is anticipated by Kan. 
Kan does not explicitly disclose, but Kim teaches, wherein the metadata comprises second mapping information used for translating a physical address into a logical address (by teaching that physical-to-logical mappings may be used for rapid garbage collection [0053] as opposed to logical-to-physical mappings that require more reads in order to perform garbage collection). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FTL disclosed by Kan to include the physical-to-logical mappings and use them in a garbage collection process as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for more rapid garbage collection than if using logical-to-physical address mappings, as taught by Kim in [0053]. 
Regarding claim 14: 
The memory system according to claim 13 made obvious Kan in view of Kim
Kan does not explicitly disclose, but Kim teaches, wherein the controller uses the second mapping information to perform garbage collection without a command entered from the host (by teaching that flash memory systems must perform an erase before write operation as they cannot overwrite data that is already written [0003-0007]. This is accomplished with garbage collection [0053]. Garbage collection may be performed more quickly while using a physical to logical address mapping based on an internal determination that there is no empty unused block or page (i.e. without a command entered from the host) [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller disclosed by Kan to include performing garbage collection using the physical-to-logical mapping as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for rapid garbage collection, as opposed to using the logical-to-physical mapping which may require that the information needs to be read more than once, as taught by Kim in [0053].

Allowable Subject Matter
The subject matter of claims 10 and 15-20 was searched for in the prior art, but not found. As a result, claims 10 and 15-20 were not rejected with prior art. However, as claim 16 is still subject to an outstanding 35 U.S.C. § 112(b) rejection, it is not indicated as allowable. 
Claims 15 and 17-20 are allowable
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In light of the amendments to claims 3, 5, 10, 11, 15, and 20, the previous 35 U.S.C. §112(b) rejections for claims 3, 5-7, and 10-20 are hereby withdrawn.
In light of the amendments to claims 11 and 16, a new 35 U.S.C. §112(b) rejection for claims 11-14 and 16 has been made as outlined in the rejection above.
In light of the amendments to claim 1, the 35 U.S.C. §102 rejection of claim 11 based on Gupta is hereby withdrawn as the amendments clarify that the first memory system stores the metadata in the first memory system itself whereas Gupta discloses that the memory systems store the metadata and data in a common repository (410).
In light of the amendments to claim 11, the 35 U.S.C. §102 rejection of claims 11-13 based on Byun is hereby withdrawn as the amendments clarify that the controller is configured to store or delete metadata and user data stored in the at least one other memory system whereas Byun only stored or deleted the metadata and user data in the memory device.
In light of the amendments to claims 1 and 10, the 35 U.S.C. §103 rejection for claim 10 is hereby withdrawn as the prior art does not teach the first memory system monitoring an operational status and being configured to notify the operational status to the host and copy the metadata stored in the first memory system when the operational status meets a preset condition into another memory system among the plurality of memory systems and it would not have been obvious to do so. 
Applicant’s arguments with respect to the allowability of claims 1-9, 11-14 and 16 have been fully considered but they are not persuasive.
Applicant’s argument with respect to claim 1 appear to at least partially rely on Tamagawa not teaching a “controller” for each memory system [Remarks dated 01/29/2021 (Rem), pg. 9, 2nd to last ¶] [Rem, pg. 10, ¶2]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a controller) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For this reason, the argument is not persuasive.
Applicant’s argument with respect to claim 1 appears to also rely on Applicant’s interpretation that in Tamagawa: “the plural hosts can operate with a single disk array device” [Rem, pg. 9, last ¶]. The examiner respectfully disagrees. The examiner previously cited to [Fig. 13] of Tamagawa which displays a plurality of disk array devices (31-3n) operating with the plural hosts. The address map (3211) is for the host to use to translate addresses to access data using physical addresses in all of the disk array devices (31-3n) as taught by Tamagawa in the previously cited [0047] of Tamagawa. The disclosure in Tamagawa therefore meets all the limitations of the claim and applicant’s assertion that “there is no suggestion or teaching in Tamagawa that the management master does control or store metadata associated with another disk array device” is not persuasive (also see [0010] of Tamagawa). For these reason’s the Applicant’s arguments that Tamagawa does not teach all of the limitations of claim 1 are not persuasive and the claim is not indicated as allowable. 
Applicant argues with respect to claim 11 that Kan’s SSD controller 440 does not store or delete the metadata and the user data in the memory device as well as metadata and user data stored in the at least one other memory system [Rem, pg. 10, last ¶]. The Examiner respectfully disagrees. Kan teaches that the partial FTL is swapped in and out of cache memory DRAM (420) (i.e. memory device) as well as the NAND flash memory in the SSD (406) (i.e. at least one other memory system) on account of determinations made by the SSD controller (440) as seen in the rejection above [0039] [Fig. 4] [Fig. 6] [0017] [0021] [0036] [0040] [0060]. Additionally, Kan teaches that user data is stored in the SSD (406) and the DRAM in a data cache (420) (435) on account of determinations made by the SSD controller (440) [0039] [Fig. 4] [Fig. 6] [0017] [0021] [0036] [0040] [0060]. Therefore user data and metadata is stored or 
The Examiner notes that claim 11 is now rejected with a new reference based on the amendments to the claim and therefore any arguments that claim 11 is allowable are moot. 
 Applicant’s argument with respect to the allowability of claim 1 over the 35 U.S.C. §103 rejection including Byun and Kim rests exclusively on the lack of Byun teaching the claimed “controller”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a controller) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For this reason, the argument is not persuasive.
Any argument made by Applicant regarding claims 2-9 or 12-14 that the dependent claims are allowable by virtue of their dependence from an allowable base claim is not persuasive as examiner has rejected corresponding base claims 1 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139